Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00713-CR

                                 Ex parte Anthony Ray PERRYMAN

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR10581
                               Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 12, 2014

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal on September 15, 2014, indicating a desire to appeal a

September 8, 2014, order of the trial court denying a “petition for writ of habeas corpus for

recusal.” However, the clerk’s record did not contain a petition for a writ of habeas corpus, a

ruling on the merits of a petition, a judgment, or any appealable order. Accordingly, we ordered

appellant to file a response by November 3, 2014, showing why the appeal should not be dismissed.

Appellant has not filed a response.

           The district clerk filed a supplemental record containing a copy of Perryman’s Petition for

Writ of Habeas Corpus for Recusal, filed on August 19, 2014. However, the record does not

contain a signed, written order denying relief, and there is no indication in the record that the trial

court issued the writ of habeas corpus or conducted a hearing on the merits of Perryman’s claim.
                                                                                    04-14-00713-CR


This court’s jurisdiction over appeals of pretrial habeas matters is limited to review of the trial

court’s written order ruling on the merits of the application. See Ex parte Hargett, 819 S.W.2d
866, 868 (Tex. Crim. App. 1991); Ex parte Wiley, 949 S.W.2d 3, 4 (Tex. App.—Fort Worth 1996,

no pet.).

        Because appellant failed to respond to our show cause order and the record does not contain

a signed order on the merits of appellant’s pretrial application for a writ of habeas corpus, we

dismiss this appeal for lack of jurisdiction.


                                                 PER CURIAM

Do not publish




                                                -2-